Exhibit 10.34

ELECTRO SCIENTIFIC INDUSTRIES, INC.

STOCK APPRECIATION RIGHTS AGREEMENT

This STOCK APPRECIATION RIGHTS AGREEMENT dated as of May 13, 2010, is between
Electro Scientific Industries, Inc., an Oregon corporation (the “Company”), and
                             (the “Recipient”), pursuant and subject to the
Company’s 2004 Stock Incentive Plan (the “Plan”). The Company and the Recipient
agree as follows:

1. SAR Grant. The Company hereby grants to the Recipient on the terms and
conditions of this Agreement                      stock appreciation rights
(“SARs”). Upon exercise of a SAR in accordance with this Agreement, Recipient
shall receive the number of shares of the Company’s Common Stock (“Common
Stock”) equal to (i) the excess of the closing price of the Common Stock last
reported before the time of exercise (the “Market Price”) over $        ,
(ii) multiplied by the number of SARs being surrendered, and (iii) dividing the
result by the Market Price. No fractional shares shall be issued upon exercise
of a SAR and in lieu thereof the Company will pay Recipient cash in an amount
equal to the fraction. The terms and conditions of the SAR grant set forth in
attached Exhibit A are incorporated into and made a part of this Agreement.

2. Grant Date. The Grant Date for this SAR is May 13, 2010. The SAR shall
continue in effect until the date ten years after the Grant Date (the
“Expiration Date”) unless earlier terminated as provided in Section 1.5 of
Exhibit A or pursuant to the Plan.

3. Time of Exercise. Except as provided in Exhibit A or in the Plan, the SAR may
be exercised from time to time in the following amounts:

[insert vesting schedule]

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.

 

ELECTRO SCIENTIFIC INDUSTRIES, INC.     RECIPIENT By:  

 

   

 

Name:  

 

   

 

Title:  

 

    [Print Name]      

 

     

 

      [address]

 

2



--------------------------------------------------------------------------------

EXHIBIT A

SAR TERMS AND CONDITIONS

2004 Stock Incentive Plan

Pursuant to the Company’s 2004 Stock Incentive Plan (the “2004 Plan”), the Board
of Directors has voted in favor of granting to the Recipient stock settled stock
appreciation rights to receive Common Stock of the Company (the “SAR”) in the
amount determined pursuant to the attached Agreement.

1. The SAR is granted upon the following terms:

1.1 Duration of SAR. Subject to reductions in the SAR period as hereinafter
provided in the event of termination of employment or death of the Recipient,
the SAR shall continue in effect for a period of 10 years from the Grant Date.

1.2 Time of Exercise. Except as provided in paragraphs 1.5 and 1.6 and the Plan
(including Section 17 thereof), the SAR may be exercised as set forth in
Section 3 of the Agreement.

1.3 Limitations on Rights to Exercise. Except as provided in paragraphs 1.5 and
1.6, the SAR may not be exercised unless at the time of such exercise the
Recipient is employed by the Company or any parent or subsidiary of the Company
and shall have been so employed continuously since the date such SAR was
granted.

1.4 Nonassignability. The SAR is nonassignable and nontransferable by the
Recipient except by will or by the laws of descent and distribution of the state
or country of the Recipient’s domicile at the time of death, and is exercisable
during the Recipient’s lifetime only by the Recipient.

1.5 Termination of Employment.

(a) Unless otherwise determined by the Board of Directors, if a Recipient’s
employment or service with the Company terminates for any reason other than in
the circumstances specified in subsection (b) or (c) below or Section 1.6, his
or her SAR may be exercised at any time before the expiration date of the SAR or
the expiration of three months after the date of termination, whichever is the
shorter period, but only if and to the extent the Recipient was entitled to
exercise the SAR at the date of termination.

(b) Unless otherwise determined by the Board of Directors, if a Recipient’s
employment or service with the Company terminates because of total disability,
his or her SAR may be exercised at any time before the expiration date of the
SAR or before the date 12 months after the date of termination, whichever is the
shorter period, but only if and to the extent the Recipient was entitled to
exercise the SAR at the date of termination. The term “total disability” means a
medically determinable mental or physical impairment that is expected to result
in death or has lasted or is expected to last for a continuous period of 12
months or more and that, in the opinion of the Company and two independent
physicians approved by the Company, causes the Recipient to be unable to perform
his or her duties as an employee, director, officer or consultant of the Company
and unable to be engaged in any substantial gainful activity. Total disability
shall be deemed to have occurred after both of the following have occurred:

 

A-1



--------------------------------------------------------------------------------

(A) The two independent physicians have furnished their written opinion of total
disability to the Company; and

(B) The Company has reached an opinion of total disability.

(c) Unless otherwise determined by the Board of Directors, if a Recipient dies
while employed by or providing service to the Company, his or her SAR may be
exercised at any time before the expiration date of the SAR or before the date
12 months after the date of death, whichever is the shorter period, but only if
and to the extent the Recipient was entitled to exercise the SAR at the date of
death and only by the person or persons to whom the Recipient’s rights under the
SAR shall pass by the Recipient’s will or by the laws of descent and
distribution of the state or country of domicile at the time of death.

(d) To the extent the SAR held by any deceased Recipient or by the Recipient
whose employment is terminated shall not have been exercised within the limited
periods provided above, all further rights to receive shares pursuant to the SAR
shall cease and terminate at the expiration of such periods.

(e) Absence on leave approved by the Company or on account of illness or
disability shall not be deemed a termination or interruption of employment or
service. Unless otherwise determined by the Board of Directors, vesting of SARs
shall continue during a medical, family, military or other leave of absence,
whether paid or unpaid.

1.6 Change in Control.

(a) If as a result of a Change in Control, the Company’s Common Stock ceases to
be listed for trading on a national securities exchange (an “Exchange”) and the
voting securities of the resulting corporation or the acquiring corporation, as
the case may be (including without limitation, the voting securities of any
corporation which as a result of the Change in Control owns the Company or all
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) (the “Surviving Company”), are traded on an Exchange, any
SARs subject to this award that are unvested on the date of the Change in
Control shall continue to vest according to the terms and conditions of this
award and this award shall be replaced with an award for voting securities of
the Surviving Corporation (a “Replacement Award”), which Replacement Award shall
consist of SARs with the number of underlying shares and an exercise price
determined in a manner consistent with Section 424(a) of the Internal Revenue
Code of 1986, as amended, with vesting and any other terms continuing in the
same manner as this award; provided, however, that in the event of a termination
of Recipient’s employment by the Company or the Surviving Company without Cause
or by the Recipient for Good Reason during the vesting period of any Replacement
Award, the Replacement Award shall immediately vest; and provided further that
upon the vesting date of all or a portion of a Replacement Award, the Company or
the Surviving Company shall pay to Recipient a lump sum cash payment, paid as
soon as practicable and in any event not later than March 15 of the calendar
year following the calendar year of termination, equal to the decrease, if any,
in the value of a share of the Surviving Company’s voting securities from the
date of the Change in Control (as increased on a calendar quarterly basis using
an annual interest rate, as of the last business day of the calendar quarter,
for zero-coupon U.S. government securities with a constant maturity closest in
length to the time period between the date of the Change in Control and the date
of vesting of the Replacement Award) to the time of vesting multiplied by the
total number of SARs vesting on such date. If any SARs that are unvested at the
time of the Change in Control are not replaced with Replacement Awards, such
SARs shall immediately vest.

 

A-2



--------------------------------------------------------------------------------

(b) If as a result of a Change in Control, the Company’s Common Stock continues
to be listed for trading on an Exchange, any SARs that are unvested on the date
of the Change of Control shall continue to vest according to the terms and
conditions of this award; provided however, that, in the event of a termination
of Recipient’s employment by the Company without Cause or by the Recipient for
Good Reason during the vesting period of this award such award shall immediately
vest; and provided further that upon the vesting date of all or portion of this
award, the Company shall pay to Recipient an additional lump sum cash payment,
paid as soon as practicable and in any event not later than March 15 of the
calendar year following the calendar year of termination, equal to the decrease,
if any, in the value of a share of the Company’s stock from the date of the
Change in Control (as increased on a calendar quarterly basis using an annual
interest rate, as of the last business day of the calendar quarter, for
zero-coupon U.S. government securities with a constant maturity closest in
length to the time period between the date of the Change in Control and the date
of the vesting) to the time of vesting, multiplied by the total number of SARs
vesting on such date.

(c) For purposes of this Agreement, a “Change in Control” of the Company shall
mean the occurrence of any of the following events:

(A) any consolidation, merger or plan of share exchange involving the Company (a
“Merger”) as a result of which the holders of outstanding securities of the
Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) immediately prior to the Merger do not continue to hold at
least 50% of the combined voting power of the outstanding Voting Securities of
the surviving or continuing corporation immediately after the Merger,
disregarding any Voting Securities issued or retained by such holders in respect
of securities of any other party to the Merger;

(B) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Company;

(C) the adoption of any plan or proposal for the liquidation or dissolution of
the Company;

(D) at any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors (“Incumbent
Directors”) shall cease for any reason to constitute at least a majority
thereof, unless each new director elected during such two-year period was
nominated or elected by two-thirds of the Incumbent Directors then in office and
voting (with new directors nominated or elected by two-thirds of the Incumbent
Directors also being deemed to be Incumbent Directors); or

 

A-3



--------------------------------------------------------------------------------

(E) any Person (as hereinafter defined) shall, as a result of a tender or
exchange offer, open market purchases, or privately negotiated purchases from
anyone other than the Company, have become the beneficial owner (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Securities representing fifty percent (50%) or more of the
combined voting power of the then outstanding Voting Securities.

Notwithstanding anything in the foregoing to the contrary, unless otherwise
determined by the Board of Directors, no Change in Control shall be deemed to
have occurred for purposes of this Agreement if (1) the Recipient acquires
(other than on the same basis as all other holders of the Company Common Stock)
an equity interest in an entity that acquires the Company in a Change in Control
otherwise described under subparagraph (A) or (B) above, or (2) the Recipient is
part of group that constitutes a Person which becomes a beneficial owner of
Voting Securities in a transaction that otherwise would have resulted in a
Change in Control under subparagraph (E) above.

(d) For purposes of this Agreement, the term “Person” shall mean and include any
individual, corporation, partnership, group, association or other “person”, as
such term is used in Section 14 (d) of the Securities Exchange Act of 1934 (the
“Exchange Act”), other than the Company, a wholly owned subsidiary of the
Company or any employee benefit plan(s) sponsored by the Company.

(e) Cause. Termination by the Company of Recipient’s employment for “Cause”
shall mean termination upon (A) the willful and continued failure by the
Recipient to perform substantially the Recipient’s reasonably assigned duties
with the Company consistent with those duties assigned to the Recipient prior to
the Change in Control (other than any such failure resulting from the
Recipient’s incapacity due to physical or mental illness) after a written demand
for substantial performance is delivered to the Recipient by the Chairman of the
Board of Directors or Chief Executive Officer of the Company or the Surviving
Company or, if Recipient is not an officer, or an officer or manager with
responsibility for Recipient’s department, which specifically identifies the
manner in which such executive, officer or manager believes that the Recipient
has not substantially performed the Recipient’s duties, (B) the conviction of
guilty or entering of a nolo contendere plea to a felony which is materially and
demonstrably injurious to the Company or the Surviving Company or (C) the
commission of an act by Recipient, or the failure of Recipient to act, which
constitutes gross negligence or gross misconduct. For purposes of this paragraph
(e), no act, or failure to act, on the Recipient’s part shall be considered
“willful” unless done, or omitted to be done, by the Recipient in knowing bad
faith. Any act, or failure to act based upon authority given pursuant to a
resolution duly adopted by the Board of Directors or based upon the advice of
counsel for the Company or the Surviving Company shall be conclusively presumed
to be done, or omitted to be done, by the Recipient in good faith.

 

A-4



--------------------------------------------------------------------------------

(f) Good Reason. Termination by the Recipient of his or her employment for “Good
Reason” shall mean termination based on the following, after notice to the
Company or the Surviving Company of the condition within one year of the
occurrence of the condition and the failure of the Company or the Surviving
Company to remedy the condition within 30 days after notice:

(A) a material diminution of Recipient’s status, title, position(s) or
responsibilities from Recipient’s status, title, position(s) and
responsibilities as in effect immediately prior to the Change in Control or the
assignment to Recipient of any duties or responsibilities which are inconsistent
with such status, title, position(s) or responsibilities (in either case other
than isolated, insubstantial or inadvertent actions which are remedied after
notice), or any removal of Recipient from such position(s), except in connection
with the termination of Recipient’s employment for Cause, total disability (as
defined in Section 1.5(b)) or as a result of Recipient’s death or voluntarily by
Recipient other than for Good Reason;

(B) a material reduction by the Company or Surviving Company in Recipient’s rate
of base salary, bonus or incentive opportunity or a material reduction in
benefits (other than reductions that do not impact Recipient’s compensation
opportunity, taken as a whole, or a reduction in benefits applicable to
substantially all employees); or

(C) the Company’s or Surviving Company’s requiring Recipient to be based more
than fifty miles from the principal office at in which Recipient is based
immediately prior to the Change in Control, except for reasonably required
travel on the Company’s business.

1.7 Method of Exercise. Shares may be acquired pursuant to the award only upon
receipt by the Company of notice in writing from the Recipient of the
Recipient’s intention to exercise, specifying the number of SARs as to which the
Recipient desires to exercise the award and the date on which the Recipient
desires to complete the transaction, which shall not be more than 30 days after
receipt of the notice, and, unless in the opinion of counsel for the Company
such a representation is not required in order to comply with the Securities Act
of 1933, as amended, containing a representation that it is the Recipient’s
present intention to acquire the shares for investment and not with a view to
distribution. The Recipient shall have none of the rights of a shareholder until
a certificate for shares is issued to the Recipient. No fractional shares shall
be issued and in lieu thereof the Company shall pay Recipient cash equal to the
value of such fractional share on the date of exercise. The Recipient shall,
upon notification of the amount due, if any, and prior to or concurrently with
delivery of the certificates representing the shares with respect to which the
SAR was exercised, pay to the Company amounts necessary to satisfy any
applicable federal, state and local withholding tax requirements. If additional
withholding becomes required beyond any amount deposited before delivery of the
certificates, the Recipient shall pay such amount to the Company on demand.

1.8 Changes in Capital Structure. In the event that the outstanding shares of
Common Stock of the Company are hereafter increased or decreased or changed into
or exchanged for a different number or kind of shares or other securities of the
Company or another corporation, by reason of any reorganization, merger,
consolidation, recapitalization, reclassification, stock split-up, combination
of shares, or dividend payable in shares, appropriate adjustment shall be made
by the Board of Directors in the number of SARs subject to this Agreement and/or
the amount payable on exercise of the SARs. Any such adjustment made by the
Board of Directors shall be conclusive.

 

A-5



--------------------------------------------------------------------------------

2. The obligations of the Company under this Agreement are subject to the
approval of such state or federal authorities or agencies, if any, as may have
jurisdiction in the matter. The Company will use its best efforts to take such
steps as may be required by state or federal law or applicable regulations,
including rules and regulations of the Securities and Exchange Commission and
any stock exchange on which the Company’s shares may then be listed, in
connection with the issuance or sale of any shares acquired upon the exercise of
the SAR.

3. Nothing in the 2004 Plan or this Agreement shall confer upon the Recipient
any right to be continued in the employment of the Company or any subsidiary of
the Company, or to interfere in any way with the right of the Company or any
subsidiary by whom the Recipient is employed to terminate the Recipient’s
employment at any time, with or without cause.

4. This Agreement shall be binding upon and shall inure to the benefit of any
successor or successors of the Company but except as hereinabove provided the
SAR herein granted shall not be assigned or otherwise disposed of by the
Recipient.

 

A-6